Exhibit 10.2

 



LILIS ENERGY, INC. 2012 EQUITY INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR STOCK OPTION AWARD AGREEMENT

 

This Stock Option Award Agreement (the "Agreement"), is made as of the [     ]
day of [             ], by and between Lilis Energy, Inc., a Nevada corporation
(the "Company"), and [                ] (the "Participant").

 

WHEREAS, the Company desires to encourage and enable the Participant to acquire
a proprietary interest in the Company through ownership of shares of the
Company's Common Stock, par value $0.0001 per share (the "Shares"), pursuant to
the terms and conditions of the Company's 2012 Equity Incentive Plan, as amended
(the "Plan"), and this Agreement. Such ownership will provide the Participant
with additional incentive to promote the success of the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.Definitions. For purposes of this Agreement, all capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Plan.

 

2.Grant of Option. The Company hereby grants to the Participant options (the
"Options") to purchase 250,000 Shares at the exercise price (the "Exercise
Price") of $[ ] per Share (the “Initial Grant Options”) and 200,000 options (the
“Follow-On Options” and together with the Initial Grant Options, the “Options”),
subject to the terms and conditions of this Agreement and the Plan.

 

3.Expiration Date. The Options granted hereby shall expire upon the earlier of
(a) five (5) years from the date the Options vest and become exercisable
pursuant to Section 4 or (b) [ten year anniversary of the date first set forth
herein] (such date being the "Expiration Date"). Except as may be otherwise set
forth herein, the Options may not be exercised after the Expiration Date.

 

4.Vesting.

 

  (i) The Initial Grant Options shall vest and be exercisable by the Participant
on the date first set forth herein.         (ii) The Follow-On Options shall
vest and be exercisable by the Participant in accordance with the following
schedule:

 

  Date  Number Options Vested  

[first anniversary of date first set forth herein]



  66,667 Options         

[second anniversary of date first set forth herein]



  66,667 Options         

[third anniversary of date first set forth herein]



  66,666 Options

 

5.Separation from Service.

 

(a)If the Participant's service is terminated by the Company for Cause (as
defined in the Plan), then all options shall immediately terminate and no longer
be exercisable.

 

(b)If the Participant terminates his service, then all Options shall terminate
and no longer be exercisable on the date that is 90 days after the date of
termination of the Participant's Continuous Service (as defined in the Plan),
but not later than the Expiration Date. No Options shall vest following the date
of termination of the Participant's Continuous Service (as defined in the Plan).

 

 

 

 

(c)If, before the Expiration Date, the Participant's service is terminated by
the Company other than for Cause (as defined in the Plan), upon a Change in
Control (as defined in the Plan) of the Company or upon the death or Disability
(as defined in the Plan) of the Participant, then, all unexercisable Options
shall become exercisable and remain exercisable until the Expiration Date. All
vested Options not exercised within the period described in the preceding
sentence shall terminate.

 

(d)Notwithstanding anything herein to the contrary, in the event of
Participant's Disability (as defined in the Plan), the Participant may exercise
the Options at any time within one (1) year after the Date of Termination (as
defined in the Plan) but not later than the Expiration Date.

 

(e)Notwithstanding anything herein to the contrary, in the event of
Participant's death or if a Participant should die within a period of 90 days
after termination of the Participant's Continuous Service for reason other than
Cause (as defined in the Plan), the personal representatives of the
Participant's estate or the person or persons who shall have acquired the
Options from the Participant by bequest or inheritance may exercise the Options
at any time within one (1) year after the date of death, but not later than the
Expiration Date.

 

6.Sale, Merger or Dissolution. In the event of a Change in Control, the Company
shall give the Participant notice thereof and the Options, whether or not
currently vested and exercisable, shall become immediately vested and
exercisable immediately prior to the effective date of such event, and the Board
shall have the power and discretion to provide alternatives regarding the terms
and conditions for the exercise of, or modification of, the Options in
accordance with the Plan.

 

7.Non-Assignability. The Option granted hereby and any right arising thereunder
may not be transferred, assigned, pledged or hypothecated (whether by operation
of law or otherwise), except by will or the applicable laws of descent and
distribution, and the Options and any rights arising thereunder shall not be
subject to execution, attachment or similar process. The Options shall be
exercisable during the lifetime of the Participant only by the Participant. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of an
Option not specifically permitted herein or in the Plan shall be null and void
and without effect.

 

8.Mode of Exercise.

 

(a)        The Options may be exercised by delivery of an irrevocable notice of
exercise in by the Participant to the Company, stating the number of shares
being purchased.

 

(b)        The right to receive the Shares of the Company's Common Stock upon
exercise of the Options shall beconditioned upon the delivery by the Participant
of payment for shares and withholding taxes incurred by reason of the exercise
and certain representations, if requested by the Administrator. Acceptable forms
of consideration for exercising the Options may include:

 

(i)        cash, check or wire transfer (denominated in U.S. Dollars);

 

(ii)       subject to the Company's discretion to refuse for any reason and at
any time to accept such consideration and subject to any conditions or
limitations established by the Administrator, other shares of the Company's
Common Stock held by the Participant which have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Options to be
exercised;

 

(iii)      delivery of a notice that the Participant has placed a market sell
order with a broker with respect to the Shares then issuable upon exercise of
the Options, and that the broker has been directed to pay a sufficient portion
of the net proceeds of the sale to the Company in satisfaction of the aggregate
payments required; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale;

 

(iv)        subject to the Company's discretion to refuse for any reason and at
any time to accept such consideration and subject to any conditions or
limitations established by the Administrator, cashless "net exercise"
arrangement pursuant to which the Company will reduce the number of shares
issued upon exercise by the largest whole number of shares having an aggregate
Fair Market Value that does not exceed the aggregate exercise price, together
with required withholding amounts (if any), provided that the Company shall
accept a cash or other payment from the Participant to the extent of any
remaining balance not satisfied by such reduction in the number of whole shares
to be issued;

 

2

 

 

(v)        such other consideration and method of payment for the issuance of
Shares of Common Stock to the extent permitted by Applicable Laws and acceptable
to the Administrator; and any combination of the foregoing methods of payment.

 

9.Recapitalization. The number of Shares covered by the Options and the Exercise
Price shall be proportionately adjusted for any increase or decrease in the
number or type of issued Shares resulting from a stock split, reverse stock
split, stock dividend, combination or reclassification of the Common Stock, or
any other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company. The conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration." Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.

 

10.Plan Controlling. This Agreement is intended to conform in all respects with
the requirements of the Plan. Inconsistencies between the requirements of this
Agreement and the Plan shall be resolved according to the terms of the Plan. The
Participant acknowledges receipt of a copy of the Plan.

 

11.Rights Prior to Exercise of Option. The Participant shall not have any rights
as a shareholder with respect to any Shares subject to the Option prior to the
date on which he is recorded as the holder of such Shares on the records of the
Company.

 

12.Withholding Taxes. The Company shall have the right to require the
Participant or his beneficiaries or legal representatives to remit to the
Company, in cash, an amount sufficient to satisfy any federal, state and local
withholding tax requirements, including upon the grant, vesting or exercise of
this Option. Whenever payments under the Plan or this Agreement are to be made
to any Participant in cash, such payments shall be net of any amounts sufficient
to satisfy all applicable taxes, including without limitation, all applicable
federal, state and local withholding tax requirements to be withheld or
submitted by the Company concerning such payments. The Board may, in its sole
discretion, allow the Participant to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option that number of Shares having a Fair Market Value equal to the
minimum amount required to be withheld. The Fair Market Value of the Shares to
be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined.

 

13.Section 409A. The Options granted hereunder are intended to comply with or be
exempt from the requirements of Code Section 409A, and the Agreement shall be
interpreted accordingly. In no event, however, shall the Company be liable to
the Participant for any tax, penalties or interest that may be due in respect of
any the Options as a result of the application of Code Section 409A.

 

14.Governing Law. This Agreement and all rights arising hereunder shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Colorado.

 

NEITHER THE PLAN NOR THIS AGREEMENT SHALL BE CONSTRUED AS GIVING THE PARTICIPANT
THE RIGHT TO BE RETAINED IN THE EMPLOY OR SERVICE OF THE COMPANY OR ANY
AFFILIATE THEREOF, NOR SHALL THEY INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY AFFILIATE THEREOF, AS APPLICABLE, TO TERMINATE THE PARTICIPANT'S
EMPLOYMENT OR SERVICE AT ANY TIME WITH OR WITHOUT CAUSE.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

3

 

 

IN WITNESS WHEREOF, I have signed this certificate as of the date first written
above.

 

LILIS ENERGY, INC.         By:     Name: Kevin Nanke   Title: Executive Vice
President and Chief Financial Officer         PARTICIPANT         By:     Name:
[                                  ]   

 

 

4



 

